Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/377,373 filed 07/15/2021.  Claims 1-20 are pending and have been examined.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 16/664,808 and Application No. 62/831,136, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications do not disclose the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2012/0278834) in view of Haberman et al. (US 2014/0040947), herein Haberman.
Consider claim 1, Richardson clearly teaches a method of communicating data files, the method comprising the steps of: 

determining viewing preferences of a user by a user device; (Figs. 4 and 5: User commercial viewing preference information is collected, [0027]-[0034].)

communicating the preferences to a content controller; (User commercial viewing preference information is sent from media devices 102 to media content broadcast facility 120 over communication system 106, [0017], [0027], [0035].)

receiving, by at least one of a plurality of tuners associated with the user device, the broadcast data files; (Commercials are received by media device 102 using tuners 224, [0015], [0018], [0021], [0035].) and  

storing, by the user device, the received broadcast data files. (The commercials are stored in DVR 210, [0021].)

However, Richardson does not explicitly teach communicating, by the content controller, a manifest to the user device wherein the manifest includes identities of data files to be broadcast over the air, the data files being associated with the viewer preferences; storing, by the user device, the manifest and the received broadcast data files.  

In an analogous art, Haberman, which discloses a system for content distribution, clearly teaches communicating, by the content controller, a manifest to the user device wherein the manifest includes identities of data files to be broadcast over the air, the data files being associated with the viewer preferences; (Targeted content schedule 355 instructs the receiver to tune to the targeted content at a specific time and frequency, [0032]-[0036].) storing, by the user device, the manifest and the received broadcast data files. (Targeted content and schedule are stored by the receiver, [0021], [0023], [0025], [0035].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Richardson by communicating, by the content controller, a manifest to the user device wherein the manifest includes identities of data files to be broadcast over 

Consider claim 2, Richardson combined with Haberman clearly teaches including, in the manifest, an identification of a frequency on which the data files are broadcast. (Transport stream identifiers of transport stream 315, [0033], [0036] Haberman.)

Consider claim 3, Richardson combined with Haberman clearly teaches tuning the at least one of a plurality of tuners to the frequency identified in the manifest. ([0025], [0033], [0036] Haberman)

Consider claim 4, Richardson combined with Haberman clearly teaches including, in the manifest, a time at which the data files are broadcast. (Targeted content start times and duration, [0033], [0036] Haberman.)

Consider claim 5, Richardson combined with Haberman clearly teaches tuning the at least one of a plurality of tuners to the frequency identified in the manifest at the time identified in the manifest. ([0033], [0036] Haberman)

Consider claim 6, Richardson combined with Haberman clearly teaches communicating the user viewing preferences to the content controller via a network connection. (User commercial viewing preference information is sent to media content broadcast facility 120 via communication system 106, [0017], [0027], [0035] Richardson.)

Consider claim 9, Richardson combined with Haberman clearly teaches assigning at least one of the plurality of tuners to tune to a fixed frequency. (Tuners 224 tune to a particular content stream, [0021] Richardson.)

Consider claim 12, Richardson clearly teaches a system for communicating data files to a user, (Fig. 1) comprising: 

a content controller having data files stored therein; (Media content broadcast facility 120, [0015]-[0017])

a broadcast device associated with the content controller for broadcasting the data files; (Media content broadcast facility 120, [0015]-[0017]) and 

a user device for receiving the broadcast data files, the data files being associated with user viewing preferences communicated by the user (User commercial viewing preference information is sent from media devices 102 to media content broadcast facility 120 over communication system 106, [0017], [0027], [0035].  Commercials are received by media device 102 using tuners 224, [0015], [0018], [0021], [0035].) and 

the user device storing the manifest and the received broadcast data files. (The commercials are stored in DVR 210, [0021].)

However, Richardson does not explicitly teach wherein the content controller communicates a manifest to the user device, the manifest including identities of data files to be broadcast over the air, the user device storing the manifest and the received broadcast data files.

In an analogous art, Haberman, which discloses a system for content distribution, clearly teaches the content controller communicates a manifest to the user device, the manifest including identities of data files to be broadcast over the air, (Targeted content schedule 355 instructs the receiver to tune to the targeted content at a specific time and frequency, [0032]-[0036].) the user device storing the manifest and the received broadcast data files. (Targeted content and schedule are stored by the receiver, [0021], [0023], [0025], [0035].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Richardson by the content controller communicates a manifest to the user device, the manifest including identities of data files to be broadcast over the air, the user device storing the manifest and the received broadcast data files, as taught by Haberman, for the benefit of transmitting the targeted content in unused bandwidth ([0003] Haberman).

Consider claim 13, Richardson combined with Haberman clearly teaches a plurality of tuners associated with the user device. (Tuners 224, [0021] Richardson)

Consider claim 14, Richardson combined with Haberman clearly teaches the user device is a set-top-box (STB). (Media devices 102, [0012] Richardson)

Consider claim 15, Richardson combined with Haberman clearly teaches the manifest includes an identification of a frequency (Transport stream identifiers of transport stream 315, [0033], [0036] Haberman.) and a time at which the data files are broadcast. (Targeted content start times and duration, [0033], [0036] Haberman.)
claim 16, Richardson combined with Haberman clearly teaches at least one of the tuners is tuned to the frequency identified in the manifest at the time identified in the manifest. ([0033], [0036] Haberman)

Consider claim 17, Richardson combined with Haberman clearly teaches the user device communicates with the content controller via a network connection. ([0017] Richardson)

Consider claim 18, Richardson combined with Haberman clearly teaches the content controller communicates the manifest to the user over a network connection. ([0035] Haberman)

Consider claim 19, Richardson combined with Haberman clearly teaches one of the plurality of tuners is tuned to a fixed frequency. (Tuners 224 tune to a particular content stream, [0021] Richardson.)

Consider claim 20, Richardson combined with Haberman clearly teaches the content controller communicates at least one of the data files to the user device.  (Commercials are received from broadcast facility 120 by media device 102 using tuners 224, [0015], [0018], [0021], [0035] Richardson.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2012/0278834) in view of Haberman et al. (US 2014/0040947) in view of Harris (US 2004/0045028).
Consider claim 10, Richardson combined with Haberman clearly teaches receipt of at least one of the data files by the user device.

However, Richardson combined with Haberman does not explicitly teach acknowledging receipt of at least one of the data files by the user device.

In an analogous art, Harris, which discloses a system for content distribution, clearly teaches acknowledging receipt of at least one of the data files by the user device. (Content is removed from the over-the-air broadcast carousel when receipt of the video is acknowledged by the client devices, [0018]-[0020], [0026], [0027], [0036], [0044].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Richardson combined with Haberman by acknowledging receipt of at least one of the data files by the user device, as taught by Harris, for the benefit of freeing space in the carousel for additional audiovisual content files.	
Claims 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2012/0278834) in view of Haberman et al. (US 2014/0040947) in view of Gilson (US 2013/0275840).
Consider claim 7, Richardson combined with Haberman clearly teaches communicating the manifest to the user device using a variety of techniques. ([0035] Haberman) 

However, Richardson combined with Haberman does not explicitly teach communicating information to the user device via a unicast connection.

In an analogous art, Gilson, which discloses a system for content distribution, clearly teaches communicating information to the user device via a unicast connection. ([0019])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Richardson combined with Haberman by communicating information to the user device via a unicast connection, as taught by Gilson, to achieve the predictable result of transmitting information to the user device.

Consider claim 8, Richardson combined with Haberman and Gilson clearly teaches communicating the manifest to a plurality of user devices ([0035] Haberman) via a multicast connection. ([0019] Gilson)

Consider claim 11, Richardson combined with Haberman and Gilson clearly teaches communicating at least one of the data files by the content controller to the user device. (Commercials are received from broadcast facility 120 by media device 102 using tuners 224, [0015], [0018], [0021], [0035] Richardson.)

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN R SCHNURR/Primary Examiner, Art Unit 2425